Title: From Thomas Jefferson to Robert Williams, 17 January 1809
From: Jefferson, Thomas
To: Williams, Robert


                  
                     Sir 
                     
                     Washington Jan. 17. 09.
                  
                  Your’s of Dec. 7. was not recieved till yesterday, and I am sorry to say, too late to prevent the operation of the former ones. that of Nov. 10. announcing that you should go out of office on the 3d. of March, was recieved the 11th. of Dec. and the one to the Secretary of state, confirming it in form, came to hand very soon after. the distance, and short space of time rendered it necessary to be upon the lookout immediately for a successor, & happening to know of a most worthy & capable character then meditating a removal into the Western country, I consulted with my successor (mr M.) and we both agreed we ought not to lose the opportunity of providing so good a man to take your place. I proposed & settled the matter with him, & he has taken decisive measures for his removal. this therefore has put the object of your letter of Dec. 7. entirely out of our power by the previous commitment of ourselves in consequence of the former letters. under these circumstances I suppose it is best that nothing should be known of your letter of Dec. 7. and as you had given out in your government, & it is understood here, that you had resigned, it is best to let it stand on the ground, on which it really was, as a voluntary resignation. this you can make known in your government in such way as you please; and to put it the more in your power, I have thought it my duty to give you the earliest information possible of the facts which had taken place here. I have the less reluctance in doing it as I am persuaded your own happiness will be infinitely promoted by withdrawing yourself from such an agitated scene as you have been engaged in. I salute you with esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               